                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


JAMES WALKER                                                                           PLAINTIFF
v.                                                    CIVIL ACTION NO. 2:19-cv-147-KS-MTP
ROBERT D. RUFFIN and
MERCER TRANSPORTATION CO., INC.                                                   DEFENDANTS


AGREED ORDER DISMISSING PLAINTIFF’S CLAIMS FOR DIRECT NEGLIGENCE,
   AGAINST MERCER TRANSPORTATION CO., INC., WITHOUT PREJUDICE


       COMES NOW, on the ore tenus motion of Plaintiff, with agreement and stipulation of

Defendants, Robert D. Ruffin and Mercer Transportation Co., Inc., the Court hereby dismisses,

without prejudice, the direct negligence claims against Mercer Transportation Co., Inc., as follows:

       1.      All claims against Mercer Transportation Co., Inc., for direct negligence and

liability, including negligent entrustment, training, supervision, and retention, which are contained

in Paragraph 15 of the Plaintiff’s Complaint are dismissed without prejudice.

       2.      Nothing in this order impacts Plaintiff’s remaining claim of negligence against

Robert D. Ruffin or the claim against Mercer Transportation Co., Inc. based on vicarious liability.

       IT IS THEREFORE ORDERED that all direct liability claims against Mercer

Transportation Co., Inc. are dismissed without prejudice as set forth above. All other claims against

the Defendants remain unaffected.

       SO ORDERED, this the __12th___ day of November, 2019.



                                                               ___s/Keith Starrett______________
                                                                United States District Court Judge



                                            Page 1 of 2
AGREED:



_/s/ Christopher G. Dunnells
David C. Dunbar (MSB #6227)
dcdunbar@dunbarmonroe.com
Christopher G. Dunnells (MSB# 105029)
cdunnells@dunbarmonroe.com
DunbarMonroe, PLLC
270 Trace Colony Park, Suite A
Ridgeland, Mississippi 39157
601-898-2073 Office
601-898-2074 Facsimile
Counsel for Defendants


_/s/ R. Kevin Hamilton__
R. Kevin Hamilton, Esq.
911 26th Avenue
Post Office Box 1511
Meridian, Mississippi 39302
Counsel for Plaintiff




                                        Page 2 of 2
